Title: From George Washington to Clement Biddle, 12 May 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 12th May 1788

I have received your two letters of the 29 of April & 4th of May. Since my application to you for the prices of Linen & Blankets I have had an opportunity of supplying myself with both, upon pretty reasonable terms, but am no less obliged to you for the trouble of your inquiries respecting them.
The Philadelphia Packet has not yet arrived, but if she sailed at the time you mention she may be expected very soon.
I will thank you to inform me whether you have received the Interest due upon my Certificate in your hands, as there is a balance due to you in consequence of those articles last purchased on my Acct which shall be remitted if it is not adjusted by the above Interest.
Will you be so obliging as to let me know in your next what the price of double & single refined Sugar is with you?
Nails from 8d. to 20d. can be purchased cheaper in Alexandria than in Philadelphia. 20d. can be had in the former place @ 10/2 per M—allowing 20 lb. to the M—whereas 20 lb. at 9d. would amount to 15/ Pensylvania Currency; but I beleive all under 8d. would come cheaper @ 9d. per pound. With great esteem, I am, Dear Sir, Your most Obedt Hble Servt

Go: Washington


P.S. Pray forward the Letter to Genl Armstrong when a good conveyance offers. G.W.

